Citation Nr: 1446114	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Title 38, United States Code, Chapter 30, to include conversion of educational assistance under Title 38, United States Code, Chapter 34 to benefits under Chapter 30.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefit sought on appeal.

All documents in the paper claims file, the Virtual VA paperless claims processing system, and the Veterans Benefits Management System have been reviewed and considered, including the transcript of the August 2012 Board hearing presided over by the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Air Force from May 1975 to May 1979, and he did not enter active duty as a member of the Armed Forces after June 30, 1985.

2.  The Veteran's eligibility period for Chapter 34 educational assistance benefits ended in May 1989, and on December 31, 1989, the Veteran did not have remaining Chapter 34 benefits.

3.  The Veteran did not have a physical or mental disability that prevented him from initiating or completing a chosen program of education within the otherwise applicable eligibility period for Chapter 34 educational assistance benefits .  


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance benefits under Title 38, United States Code, Chapter 30, to include conversion of educational assistance under Title 38, United States Code, Chapter 34 to benefits under Chapter 30, have not been met.  38 U.S.C.A. §§ 503, 3011, 3462, 7104 (West 2013); 38 C.F.R. §§ 21.7042, 21.7044, 21.7050, 21.7051 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Board acknowledges that the Veteran contends that he was mentally disabled due to the 1981 motor vehicle accident and this mental disability prevented him from initiating or completing his chosen program of education within the otherwise applicable eligibility period.  See e.g., January 2012 Form 9 Appeal.  However, the Veteran has reported that he did not seek professional medical treatment or counseling for his mental health issues.  See August 2012 Board hearing transcript at p. 6.  Therefore, there is no indication of the existence of medical evidence available to substantiate the Veteran's claim.  Further, the Veteran has been given every opportunity to provide evidence regarding the issue on appeal, to include the opportunity to testify at a Board hearing, and VA has obtained or has attempted to obtain all known documents that would substantiate the claim.  

The pertinent facts are not in dispute, and the Veteran's claim is being denied solely due to lack of entitlement under the law, as discussed below.  For these reasons, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

Educational Benefits

To be entitled to educational assistance under Chapter 30, an individual must first enter active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. § 21.7042(a)(1), (2).  The evidence shows that the Veteran served on active duty in the Air Force from May 1975 to May 1979; thus, he does not meet the threshold requirement for eligibility for educational assistance under Chapter 30 on a direct basis.    

Educational assistance under Chapter 34 was terminated for all eligible Veterans effective December 31, 1989.  38 U.S.C.A. § 3462(e).  If on December 31, 1989, an individual has remaining Chapter 34 educational benefits and meets certain additional criteria, he may be eligible to convert those benefits in order to receive educational assistance under Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B), (C); 38 C.F.R. § 21.7044(a).

The evidence shows that the Veteran was originally eligible for educational assistance benefits under Chapter 34 based on his period of active duty from May 1975 to May 1979.  The Veteran's eligibility period for Chapter 34 educational assistance benefits ended in May 1989, ten years after separation from service.  38 C.F.R. § 21.7050; see also August 1992 VA letter (notifying Veteran that his eligibility period for educational assistance benefits under Chapter 34 ends as of May 1989.)  There is no evidence or lay allegation that indicates that the assigned delimiting date was erroneous.  Because the Veteran did not have remaining Chapter 34 educational benefits on December 31, 1989, he is not eligible to convert any benefits under Chapter 34 to receive educational assistance under Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B), (C).

The ten-year delimiting period for Chapter 34 educational assistance eligibility may be extended if the Veteran (1) applies for the extension within the time specified in § 21.1033(c), and (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the Veteran's willful misconduct.  38 C.F.R. § 21.7051(a).  The medical evidence must clearly establish that such program of education was medically infeasible.  Id.  The Board acknowledges that the Veteran contends that an extension of the ten-year delimiting period for Chapter 34 educational assistance is warranted because he was mentally disabled due to the 1981 motor vehicle accident, and this mental disability prevented him from initiating or completing his chosen program of education within the otherwise applicable eligibility period.  See e.g., January 2012 Form 9 Appeal.  

The Veteran is certainly competent to provide evidence as to his symptoms and observations, such as his lack of focus in his studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see August 2012 Board hearing transcript at p. 7.  However, the determination as to the diagnosis of a mental or psychiatric disability is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's lay diagnosis of a mental disability is also not competent evidence, although his competent observations may be useful to an expert in diagnosing a mental disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Though the Veteran has taken prerequisite classes in psychology and has studied pharmacy, the record does not indicate that the Veteran has medical expertise in the fields of psychiatry or psychology.  See August 2012 Board hearing transcript at p. 6-7.  Therefore, the Veteran's lay diagnosis of a mental disability is of no probative value.  

Further, by the Veteran's own admission, he did not seek professional medical treatment or counseling for his mental health issues.  See August 2012 Board hearing transcript at p. 6.  For these reasons, there is no medical evidence to clearly establish that a program of education was medically infeasible during the Veteran's applicable eligibility period for Chapter 34 educational assistance benefits.  Therefore, an extension to the ten-year delimiting period beyond May 1989 is not warranted.  38 C.F.R. § 21.7051(a).  

The Board is sympathetic to the Veteran's claim.  The Board acknowledges the Veteran's argument that because of criminal charges pending from 1981 and dismissed in 1983, and because of employment demands and family responsibilities, entitlement to educational assistance benefits under Chapter 30, to include conversion of Chapter 34 benefits to benefits under Chapter 30, is warranted.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The salient facts in this case are not in dispute.  Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for educational assistance benefits under Title 38, United States Code, Chapter 30, to include conversion of educational assistance under Title 38, United States Code, Chapter 34 to benefits under Chapter 30, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


